The above-named petitioner, Grievance Committee for the Second and Eleventh Judicial Districts, was authorized to institute a disciplinary proceeding against the above-named respondent, Paul A. Signorelli (who was admitted to practice by this court on Feb. 17, 1982, under the name Paul Anthony Signorelli), by order of this court dated October 21, 1986. By further order of this court dated February 20, 1987 [127 AD2d 808], the said respondent was suspended from the practice of law pending the outcome of this disciplinary proceeding; thereafter, the said respondent having submitted an affidavit, dated September 1, 1987, in which he tenders his resignation as an attorney and counselor-at-law.
It is alleged that respondent converted to his own use escrow funds entrusted to him totaling $15,129.96; converted approximately $91,200 of estate funds to his own use and failed to account for said funds; fraudulently induced a client to entrust $100,000 to him for the purpose of investment and failed to account to his client for said funds; failed to cooperate with the petitioner Grievance Committee in its investigation of complaints of professional misconduct; and neglected two legal matters entrusted to him.
Respondent indicates that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and that he could not successfully defend himself on the merits against the allegations of professional misconduct pending against him, it is,
*552Ordered that under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is further,
Ordered that effective November 27, 1987, respondent be disbarred and his name struck from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the said Paul A. Signorelli be and he hereby is commanded to continue to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent Paul A. Signorelli shall continue to comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys—a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Spatt, JJ., concur.